Title: 27th.
From: Adams, John Quincy
To: 


       St John’s Day. An entertainment for the Society of free-Masons.
       In consequence of Stacey’s exertions, we had this evening a good dance. There were only thirteen gentlemen and fifteen ladies. The diversion was general, and the company spirited: upon such occasions there is almost always somebody who makes peculiar amusement for the rest of the Company. A Captain Casey, was this evening as singular as any of the gentlemen. As a Mason, he had the generosity of his heart, at dinner, rather than the reflections of prudence, and as this like most virtues increases by being put in action, he had not laid any illiberal restraints upon himself in the evening; it increased exceedingly his activity, and after all the Company had done dancing, he retained vigour to walk a minuet, and to skip in reels. In all this there was nothing but was perfectly innocent; yet so fond are the sons of men, to remark their respective foibles, that the Captain, was not totally exempted from the smiles of the company. This was the most particular circumstance that took place. In general, I was much pleased. It was between four and five in the morning before we broke up. Putnam came and sat an hour with me and Little, in garrulous conversation. A Little after the Clock struck five, Putnam went home; and I much fatigued retired to bed.
      